DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite the limitation "the activity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 and 14-18 are rejected as being dependent claims to claims 3 and 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they recite an abstract idea without significantly more.
101 Analysis – Step 1
Claims 1-10 recite a method/process, therefore claims 1-10 are a method/process which is within at least one of the four statutory categories.
Claims 11-20 recite a system/ machine, therefore claims 11-20 are a system/ machine which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 11 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 11 recites:
A computing system comprising: 
a memory that stores instructions; and 
one or more processors configured by the instructions to perform operations comprising: 
accessing at least one data store comprising activity points for a first place; 
determining selected activity points to use to generate one or more area of influence (AOI) geometries; 
generating one or more AOI geometries using the selected activity points and using an AOI tuple associated with the first place, by performing operations comprising: 
generating one or more clusters of data points corresponding to the selected activity points; and 
generating one or more polygons for each of the one or more clusters of data points; 
associating the one or more AOI geometries with the first place, each of the one or more AOI geometries comprising each of the one or more polygons; and 
storing the one or more AOI geometries for the first place. 
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “accessing…” “determining…” “generating…” “associating…” and “storing” encompass human using data or information to determine, generate and associate activity points in geometrical area and mesmerize such information. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A computing system comprising: 
a memory that stores instructions; and 
one or more processors configured by the instructions to perform operations comprising: 
accessing at least one data store comprising activity points for a first place; 
determining selected activity points to use to generate one or more area of influence (AOI) geometries; 
generating one or more AOI geometries using the selected activity points and using an AOI tuple associated with the first place, by performing operations comprising: 
generating one or more clusters of data points corresponding to the selected activity points; and 
generating one or more polygons for each of the one or more clusters of data points; 
associating the one or more AOI geometries with the first place, each of the one or more AOI geometries comprising each of the one or more polygons; and 
storing the one or more AOI geometries for the first place. 
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using a memory and one or more processors to perform using data or information to determine, generate and associate activity points in geometrical area and mesmerize such information, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor or computer system to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing using data or information to determine, generate and associate activity points in geometrical area and mesmerize such information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for using data or information to determine, generate and associate activity points in geometrical area and mesmerize such information, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a memory and one or more processors to perform using data or information to determine, generate and associate activity points in geometrical area and mesmerize such information amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 11 is ineligible under 35 USC §101.
Claims 1 and 20 recite analogous limitation to claim 11 above, and are therefore rejected for the same premise.	
Dependent claims 2-10 and 12-19 specify limitations that elaborate on the abstract idea of claims 1 and 20, and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 20190101402, hereinafter Chien) in view of Tolkin et al. (US 20170169535, hereinafter Tolkin), and further in view of Jin (US 20130325863, hereinafter Jin).
Regarding claims 1, 11 and 20, Chien teaches a computer-implemented method, a computing system and a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing system to perform operations comprising: 
accessing at least one data store comprising activity points for a first place (See at least Chien: Fig. 1; Para. 0044);
determining selected … to use to generate one or more area of influence (AOI) geometries (See at least Chien: Abstract; Fig. 18-20);
generating one or more AOI geometries using the selected … and using an AOI … associated with the first place, by performing operations comprising (See at least Chien: Abstract; Fig. 18-20; Para. 0040):
generating one or more clusters of data points corresponding to the selected … (See at least Chien: Fig. 9 and 10; Para. 0029; Para. 0072-0073); and
generating one or more polygons for each of the one or more clusters of data points (See at least Chien: Abstract; Fig. 18-20; Para. 0092); 
associating the one or more AOI geometries with the first place, each of the one or more AOI geometries comprising each of the one or more polygons (See at least Chien: Abstract; Fig. 18-20); and
storing the one or more AOI geometries for the first place (See at least Chien: Fig. 1).
Yet, Chien does not explicitly teach:
…activity points …
…activity points …
…tuple…
…activity points…
However, in the same field of endeavor, Tolkin teaches:
…activity points …
…activity points …
…activity points (See at least Tolkin: Para. 0003-0004)…
It would have been obvious to one of ordinary skill in the art to include in a computer-implemented method, a computing system and a non-transitory computer-readable medium of Chien with activity points as taught by Tolkin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will include common vehicular or transportation activities.
Yet, Chien in combination with Tolkin does not explicitly teach:
…tuple…
However, to solve similar data processing problem, Jin teaches:
…tuple (See at least Jin: Para. 0030)…
It would have been obvious to one of ordinary skill in the art to include in the computer-implemented method, the computing system and the non-transitory computer-readable medium of Chien in combination with Tolkin with tuple as taught by Jin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will include multiple data sets.

Regarding claims 2 and 12, Chien in combination with Tolkin and Jin teaches the method and the computing system of claims 1 and 11. Tolkin further teaches:
wherein the activity points comprise locations where riders were picked up or dropped off (See at least Tolkin: Fig. 1; Para. 0003-0004).
It would have been obvious to one of ordinary skill in the art to include in the method and the computing system of Chien with picked up or dropped off locations as taught by Tolkin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will include common vehicular or transportation activities.

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Tolkin and Jin as applied to claims 1 and 11 above, and further in view of Yu et al. (IEEE VOLUME 7, 2019, hereinafter Yu).
Regarding claims 9 and 19, Chien in combination with Tolkin and Jin teaches the method and the computing system of claims 1 and 11.
Yet, Chien in combination with Tolkin and Jin does not explicitly teach:
determining that there is less than a predefined number of selected activity points for the first place; and 
generating the one or more AOI geometries using a Voronoi diagram.
However, to solve similar data processing problem, Yu teaches:
determining that there is less than a predefined number of selected activity points for the first place (See at least Yu: Page 63923-63925); and 
generating the one or more AOI geometries using a Voronoi diagram (See at least Yu: Page 63923-63925).
It would have been obvious to one of ordinary skill in the art to include in the method and the computing system of Chien in combination with Tolkin and Jin with generating Voronoi diagram as taught by Yu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will evaluate the distance and spacing in the area.

Regarding claim 10, Chien in combination with Tolkin and Jin teaches the method of claim 1.
Yet, Chien in combination with Tolkin and Jin does not explicitly teach:
determining whether any of the one or more polygons should be merged based on distance between polygons; and 
merging one or more of the polygons based on determining that the one or more polygons should be merged based on the distance between polygons, wherein the one or more AOI geometries comprise the merged polygons.
However, to solve similar data processing problem, Yu teaches:
determining whether any of the one or more polygons should be merged based on distance between polygons; and 
merging one or more of the polygons based on determining that the one or more polygons should be merged based on the distance between polygons, wherein the one or more AOI geometries comprise the merged polygons (See at least Yu: Page 63923-63925).
It would have been obvious to one of ordinary skill in the art to include in the method of Chien in combination with Tolkin and Jin with merging polygons as taught by Yu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will evaluate the distance and spacing in the area.

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3 and 13 discloses “determining a largest area in a hierarchy of area types for the AOI tuple; determining the activity located within the largest area for the AOI tuple; and setting the selected activity points to the activity points located within the largest area for the AOI tuple”.
The closest prior art of record is Tolkin. Tolkin teaches “In addition, the regions may be hierarchically organized, such as a portion of a building within a building, and the travel coordination system may consider one or more regions in the hierarchy that include the user's location for considering eligible pickup locations. For example, the travel coordination system may initially evaluate pickup locations associated with the smallest-size region, and evaluate additional regions in the hierarchy when those pickup regions do not provide a favorable trip time or when other conditions occur”.
Another closest prior art of record is Lim et al. (US 20160132513, hereinafter Lim). Lim teaches “The AOI extraction device 1020 functions to extract and manage an AOI using the POI distribution chart of the present invention. In particular, the AOI extraction device 1020 functions to determine location coordinates set for a keyword input in accordance with a specific area, to calculate a POI (Point Of Interest) distribution chart with the determined location coordinates as its center, to determine an area where the number of POIs is equal to or larger than a predetermined value to be an AOI based on the calculated POI distribution chart, and to manage the AOI”.
In regards to claims 3 and 13, Tolkin taken either individually or in combination with Lim fails to teach or render obvious an apparatus for disclosing: “determining a largest area in a hierarchy of area types for the AOI tuple; determining the activity located within the largest area for the AOI tuple; and setting the selected activity points to the activity points located within the largest area for the AOI tuple”.
Claims 4-8 and 14-18 are objected as being dependent claims to claims 3 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663